Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to show a front end circuit comprising: a first power divider comprising a first input terminal, a first output terminal, and a second output terminal, and configured to perform power division on a first radio frequency signal inputted to the first input terminal based on a first predetermined division ratio, and to output a first resultant radio frequency signal from each of the first output terminal and the second output terminal; a first filter that is connected to the first output terminal and that has a first passband; and a second filter that is connected to the second output terminal and that has a second passband, the second passband at least partially overlapping the first passband.  Takaike does not teach "a first power divider ... configured to perform power division on a first radio frequency signal" as recited therein. The action cites to the inputs of filters 200 and 300 from antenna 100 as seen in Takaike Fig. 1 to teach this feature. However, Takaike Fig. 1 only shows that the signal output from antenna 100 is split and transmitted to the filters 200 and 300 by branching the transmission line. But a mere branching line is not the same as a power divider. Indeed, Takaike says nothing about a power of the signals input to the filters, let alone that power being divided from an input signal. Further, because Takaike simply shows a branched transmission line, there are no input and output terminals, as claimed. Rather, there is only a node at which the branching occurs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027.  The examiner can normally be reached on 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


THANH C. LE
Examiner
Art Unit 2646



/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        9/9/21